Exhibit 10.6

 

 

 

HLSS SERVICER ADVANCE RECEIVABLES TRUST

as Issuer

and

DEUTSCHE BANK NATIONAL TRUST COMPANY

as Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary

and

HLSS HOLDINGS, LLC,

as Administrator and as Servicer (on and after the MSR Transfer Date)

and

OCWEN LOAN SERVICING, LLC,

as a Subservicer and as Servicer (prior to the MSR Transfer Date)

and

BARCLAYS BANK PLC,

as Administrative Agent

and

WELLS FARGO SECURITIES, LLC

as Administrative Agent

 

 

SERIES 2012-MM1

INDENTURE SUPPLEMENT

Dated as of September 13, 2012

to

SECOND AMENDED AND RESTATED INDENTURE

Dated as of September 13, 2012

 

 

HLSS SERVICER ADVANCE RECEIVABLES TRUST

ADVANCE RECEIVABLES BACKED NOTES,

SERIES 2012-MM1

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE   SECTION 1.  

CREATION OF SERIES 2012-MM1 NOTES

     2    SECTION 2.  

DEFINED TERMS

     2    SECTION 3.  

FORMS OF SERIES 2012-MM1 NOTES; TRANSFER RESTRICTIONS

     12    SECTION 4.  

COLLATERAL VALUE EXCLUSIONS

     13    SECTION 5.  

SWEEP ACCOUNT; NOTE PURCHASE PROCEEDS ACCOUNT; GENERAL RESERVE ACCOUNTS

     14    SECTION 6.  

ENFORCEMENT PROCEEDINGS

     15    SECTION 7.  

PAYMENTS; NOTE BALANCE INCREASES; EARLY MATURITY; OPTIONAL REDEMPTION

     16    SECTION 8.  

DETERMINATION OF NOTE INTEREST RATE AND LIBOR

     18    SECTION 9.  

INCREASED COSTS

     20    SECTION 10.  

SERIES REPORTS

     21    SECTION 11.  

CONDITIONS PRECEDENT SATISFIED

     23    SECTION 12.  

REPRESENTATIONS AND WARRANTIES

     23    SECTION 13.  

AMENDMENTS

     23    SECTION 14.  

COUNTERPARTS

     23    SECTION 15.  

ENTIRE AGREEMENT

     24    SECTION 16.  

LIMITED RECOURSE

     24    SECTION 17.  

NOTICE

     24    SECTION 18.  

LIMITATION OF LIABILITY

     25   

SCHEDULES

SCHEDULE I—AMORTIZATION SCHEDULE

 

i



--------------------------------------------------------------------------------

THIS SERIES 2012-MM1 INDENTURE SUPPLEMENT (this “Indenture Supplement”), dated
as of September 13, 2012, is made by and among HLSS SERVICER ADVANCE RECEIVABLES
TRUST, a statutory trust organized under the laws of the State of Delaware (the
“Issuer”), DEUTSCHE BANK NATIONAL TRUST COMPANY, a national banking association,
as trustee (the “Indenture Trustee”), as calculation agent (the “Calculation
Agent”), as paying agent (the “Paying Agent”) and as securities intermediary
(the “Securities Intermediary”), HLSS HOLDINGS, LLC, a Delaware limited
liability company (“HLSS”), as Administrator on behalf of the Issuer, as owner
of the economics associated with the servicing under the Designated Servicing
Agreements, and as Servicer under the Designated Servicing Agreements from and
after the related MSR Transfer Dates (as defined below), OCWEN LOAN SERVICING,
LLC (“OLS”), as a Subservicer, and as Servicer under the Designated Servicing
Agreements, prior to the related MSR Transfer Dates, BARCLAYS BANK PLC, a public
limited company formed under the laws of England and Wales, as Administrative
Agent (as defined below), and WELLS FARGO SECURITIES, LLC, a Delaware limited
liability company, as Administrative Agent. This Indenture Supplement relates to
and is executed pursuant to that certain Second Amended and Restated Indenture
(as amended, supplemented, restated or otherwise modified from time to time, the
“Base Indenture”), as further supplemented hereby, dated as of September 13,
2012, among the Issuer, the Servicer, the Administrator, the Indenture Trustee,
the Calculation Agent, the Paying Agent, the Securities Intermediary and the
Administrative Agent, all the provisions of which are incorporated herein as
modified hereby and shall be a part of this Indenture Supplement as if set forth
herein in full (the Base Indenture as so supplemented by this Indenture
Supplement being referred to as the “Indenture”).

Capitalized terms used and not otherwise defined herein shall have the
respective meanings given them in the Base Indenture.

PRELIMINARY STATEMENT

The Issuer has duly authorized the issuance of a Series of Notes, the Series
2012-MM1 Notes (the “Series 2012-MM1 Notes”), and the Issuer shall issue such
Notes on or about September 13, 2012 pursuant to the Base Indenture (the
“Issuance Date”). The parties are entering this Indenture Supplement to document
the terms of the issuance of the Series 2012-MM1 Notes in the format required
under the Base Indenture, as amended and restated on the date hereof to provide
for the issuance of Notes in multiple series from time to time. The Series
2012-MM1 Notes are issued in one (1) Class of Term Notes (Class A-MM1) and one
(1) Class of Draw Notes (Class A-MM1), with the Initial Note Balances, Maximum
Note Principal Balance, Stated Maturity Dates, Revolving Period, Note Interest
Rates, Expected Repayment Dates and other terms as specified in this Indenture
Supplement, to be known as the Advance Receivables Backed Notes, Series
2012-MM1, secured by the Trust Estate Granted to the Indenture Trustee pursuant
to the Base Indenture. The Indenture Trustee shall hold the Trust Estate as
collateral security for the benefit of the Holders of the Series 2012-MM1 Notes.
In the event that any term or provision contained herein shall conflict with or
be inconsistent with any term or provision contained in the Base Indenture, the
terms and provisions of this Indenture Supplement shall govern to the extent of
such conflict.

 

1



--------------------------------------------------------------------------------

Section 1. Creation of Series 2012-MM1 Notes.

There are hereby created, effective as of the Issuance Date, the Series 2012-MM1
Notes, to be issued pursuant to the Base Indenture and this Indenture
Supplement, to be known as “HLSS Servicer Advance Receivables Trust Advance
Receivables Backed Notes, Series 2012-MM1 Notes.” The Series 2012-MM1 Notes
shall not be subordinated to any other Notes. The Series 2012-MM1 Notes are
issued in one (1) Class of Term Notes and one (1) Class of Draw Notes.

Section 2. Defined Terms.

With respect to the Series 2012-MM1 Notes and in addition to or in replacement
for the definitions set forth in Section 1.1 of the Base Indenture, the
following definitions shall be assigned to the defined terms set forth below:

“Additional Note Balances” has the meaning set forth in the MM1 Note Purchase
Agreement.

“Adjusted Tangible Equity” means, as of any date of determination, the excess of
(i) total assets (net of goodwill and intangible assets), but including MSRs,
over (ii) total liabilities on such date, calculated in accordance with GAAP;
provided, that the Administrative Agent shall have the right to perform
valuations of the MSRs on a quarterly basis or more frequently as reasonably
requested by the Administrative Agent, using a nationally recognized third party
appraiser with expertise evaluating MSRs approved by both the Administrative
Agent and HLSS, at HLSS’s expense, and any such valuations shall be the MSR
value for purposes of determining “Adjusted Tangible Equity”.

“Adjusted Tangible Equity Requirement” means, a requirement that HLSS hold
Adjusted Tangible Equity equal to the greater of (1) $25,000,000 and (2) the sum
of (a) 0.25% of the aggregate unpaid principal balance of all mortgage loans as
to which HLSS holds the rights to service or the rights to the MSRs, together
with the obligation to fund related servicer advances, plus (b) 5.00% of the
aggregate amount of all servicer advances made by HLSS that remain unreimbursed.

“Administrative Agent” means, for so long as the Series 2012-MM1 Notes have not
been paid in full: (i) with respect to the provisions of this Indenture
Supplement, Wells Fargo Securities, LLC or an Affiliate or successor thereto;
and (ii) with respect to the provisions of the Base Indenture, and
notwithstanding the terms and provisions of any other Indenture Supplement,
together, Barclays Bank PLC, Wells Fargo Securities, LLC and such other parties
as set forth in any other Indenture Supplement, or a respective Affiliate or any
respective successor thereto. For the avoidance of doubt, reference to “it” or
“its” with respect to the Administrative Agent in the Base Indenture shall mean
“them” and “their,” and reference to the singular therein in relation to the
Administrative Agent shall be construed as if plural.

“Advance Rates” means, for any date of determination with respect to each
Receivable and any Class of Series 2012-MM1 Notes, the percentage amount based
on the Advance Type of such Receivable, as set forth below; provided, that in
the event the Servicer’s (prior to any MSR Transfer Date) or the related
Subservicer’s (on and after any MSR Transfer Date) sub-prime

 

2



--------------------------------------------------------------------------------

servicer rating is reduced below “Average,” the Advance Rates applicable to the
Receivables related to such Class of Notes shall be equal to the Advance Rates
prior to such ratings reduction minus 5.00%; and provided, that the Advance
Rates applicable to the Receivables related to any Class of Notes shall each be
reduced by the Advance Rate Reduction Factor for such Class of Notes when the
related Weighted Average Foreclosure Timeline exceeds fifteen (15) months; and
provided, further, that the Advance Rate for any Receivable related to any Class
of Notes shall be zero if such Receivable is not a Facility Eligible Receivable.

 

Advance Type

   Class A-MM1
Term Notes     Class A-MM1
Draw Notes  

P&I Advances (other than Servicing Fee Advances) in Non-Judicial States

     86.25 %      86.25 % 

P&I Advances (other than Servicing Fee Advances) in Judicial States

     76.50 %      76.50 % 

Servicing Fee Advances in Non-Judicial States

     74.50 %      74.50 % 

Servicing Fee Advances in Judicial States

     38.75 %      38.75 % 

Escrow Advances in Non-Judicial States

     83.50 %      83.50 % 

Escrow Advances in Judicial States

     64.75 %      64.75 % 

Corporate Advances in Non-Judicial States

     82.25 %      82.25 % 

Corporate Advances in Judicial States

     70.75 %      70.75 % 

“Advance Rate Reduction Factor” means the product of (i) the quotient of the
Note Interest Rate for such Class divided by 12, and (ii) the number of months
by which the Weighted Average Foreclosure Timeline exceeds fifteen (15) months.

“Advance Ratio” means, as of any date of determination with respect to any
Designated Servicing Agreement, the ratio (expressed as a percentage),
calculated as of the last day of the calendar month immediately preceding the
calendar month in which such date occurs, of (i) the related PSA Stressed
Non-Recoverable Advance Amount on such date over (ii) the aggregate monthly
scheduled principal and interest payments for the calendar month immediately
preceding the calendar month in which such date occurs with respect to all
non-delinquent Mortgage Loans serviced under such Designated Servicing
Agreement.

“Applicable Rating” means the rating assigned to each Class of the Series
2012-MM1 Notes by S&P, as the Note Rating Agency, upon the issuance of such
Class as set forth below:

(i) Class A-MM1 Draw Notes: “AAA(sf)”; and

(ii) Class A-MM1 Term Notes: “A-1+ (sf)”.

“Base Indenture” has the meaning assigned to such term in the Preamble.

 

3



--------------------------------------------------------------------------------

“Class A Notes” means, together, the Class A-MM1 Draw Notes and the Class A-MM1
Term Notes.

“Class A-MM1 Term Notes” means the Term Notes issued hereunder by the Issuer,
having an Initial Note Balance of $265,000,000.

“Class A-MM1 Draw Notes” means the Draw Notes issued hereunder by the Issuer,
having an aggregate Note Balance of no greater than the Maximum Note Principal
Balance.

“Coefficient” means, for each Class of the Series 2012-MM1 Notes, 0.08%.

“Constant” means, for each Class of the Series 2012-MM1 Notes, 1.00%.

“Corporate Trust Office” means, with respect to the Series 2012-MM1 Notes, the
office of the Indenture Trustee at which at any particular time its corporate
trust business will be administered, which office at the date hereof is located
at 1761 East St. Andrew Place, Santa Ana, California 92705, Attention: Trust
Administration – OC12S6.

“Draw Note Transfer Denial” has the meaning assigned such term in Section 3(c)
of this Indenture Supplement.

“Eurodollar Disruption Event” means any of the following: (i) a good faith
determination by any Holder of the Class A-MM1 Draw Notes that it would be
contrary to law or to the directive of any central bank or other governmental
authority (whether or not having the force of law) for such Holder to obtain
United States dollars in the London interbank market to fund or maintain any
portion of the Note Balances of such Notes during any Interest Accrual Period,
(ii) a good faith determination by any Holder of the Class A-MM1 Draw Notes that
the interest rates offered on deposits of United States dollars to such Holder
in the London interbank market does not accurately reflect the cost to such
Holder of purchasing, funding or maintaining any portion of the Note Balances of
such Notes during any Interest Accrual Period or (iii) the inability of any
Holder of the Class A-MM1 Draw Notes to obtain United States dollars in the
London interbank market to fund or maintain any portion of the Note Balances of
such Notes for such Interest Accrual Period.

“Expected Repayment Date” means, with respect to the Class A-MM1 Term Notes, the
related Stated Maturity Date and, with respect to the Class A-MM1 Draw Notes,
the second anniversary of the related Issuance Date.

“Expense Rate” means, as of any date, with respect to the Class A-MM1 Notes, the
percentage equivalent of a fraction, (i) the numerator of which equals (A) the
sum of (1) the product of the Series Allocation Percentage for such Series
multiplied by the aggregate amount of Fees due and payable by the Issuer on the
next succeeding Payment Date plus (2) any expenses payable or reimbursable by
the Issuer on the next succeeding Payment Date, up to the applicable Expense
Limit, if any, prior to any payments to the Holders of the Class A-MM1 Notes,
pursuant to the terms and provisions of this Indenture Supplement, the Base
Indenture or any other Transaction Document, that have been invoiced to the
Indenture Trustee and the Administrator, plus (3) the aggregate amount of
related Series Fees payable by the Issuer on the next succeeding Payment Date
and (ii) the denominator of which equals the sum of the outstanding Note
Balances of all Class A-MM1 Notes at the close of business on such date.

 

4



--------------------------------------------------------------------------------

“Increased Costs Limit” means for each Holder of Class A-MM1 Draw Notes, such
Holder’s pro rata percentage (based on the Note Balance of such Holder’s
Class A-MM1 Draw Notes) of 0.10% of the average aggregate Note Balance for all
Classes of Series 2012-MM1 Notes Outstanding for any twelve-month period.

“Initial Note Balance” means, for any Class A Note, the Note Balance of such
Note upon the Issuance Date, as follows:

(i) Class A-MM1 Term Notes: $265,000,000; and

(ii) Class A-MM1 Draw Notes: $0.

“Interest Accrual Period” means, for the Series 2012-MM1 Notes and any Payment
Date, the period beginning on the immediately preceding Payment Date (or, in the
case of the first Payment Date, the Issuance Date) and ending on the day
immediately preceding the current Payment Date. The Interest Payment Amount for
the Series 2012-MM1 Notes on any Payment Date shall be determined based on the
actual number of days in the Interest Accrual Period.

“Interest Coverage Payment” has the meaning assigned such term in
Section 7(a)(iii) of this Indenture Supplement.

“Interest Day Count Convention” means the actual number of days in the related
Interest Accrual Period divided by 360.

“Interest Payment Amount” means, for the Series 2012-MM1 Notes and with respect
to any Payment Date:

(i) for the Class A-MM1 Term Notes, as set forth in clause (i) of the definition
of “Interest Payment Amount” in the Base Indenture; and

(ii) for the Class A-MM1 Draw Notes, the related Cumulative Interest Shortfall
Amount plus the product of:

(A) the related Note Balance for such Class as of the close of business on the
preceding Payment Date;

(B) the related Note Interest Rate for such Class and for the related Interest
Accrual Period; and

(C) the actual number of days in the related Interest Accrual Period divided by
360.

“Issuance Date” has the meaning set forth in the Preliminary Statement of this
Indenture Supplement.

 

5



--------------------------------------------------------------------------------

“LIBOR” has the meaning assigned such term in Section 8 of this Indenture
Supplement.

“LIBOR Determination Date” means, for each Interest Accrual Period, the second
London Banking Day prior to the commencement of such Interest Accrual Period.

“Liquidity Requirement” means the requirement that an entity have funds
available to fund servicer advances, as of the close of business on the last
Business Day of each calendar month, beginning September 28, 2012, in an amount
at least equal to the lesser of (1) $100,000,000 and (2) the greater of (a) the
sum of (i) 0.001% of the aggregate unpaid principal balance of all mortgage
loans sub-serviced by such entity (i.e., without an obligation to fund servicer
advances) plus (ii) 0.01% of the aggregate unpaid principal balance of all
mortgage loans serviced by such entity (i.e., with the obligation to fund
servicer advances) or as to which such entity holds rights to the servicing plus
the obligation to fund servicer advances, plus (iii) 3.25% of the aggregate
amount of all servicer advances made by such entity that remain unreimbursed,
and (b) $25,000,000; provided, that at least the greater of (1) $15,000,000 and
(2) 50% of such funds available, must consist of unrestricted cash on deposit in
accounts held in the sole name of, and solely controlled by, such entity, free
and clear of all Adverse Claims (including liens), and the remainder as undrawn
and available borrowing capacity under committed servicer advance facilities and
committed unsecured revolving loans made to such entity as borrower, as
determined on such date of measurement, which undrawn and available borrowing
capacity need not be presently collateralized.

“London Banking Day” means any day on which commercial banks and foreign
exchange markets settle payment in both London and New York City.

“Low Threshold Servicing Agreement” means a Designated Servicing Agreement
(i) for which the underlying Mortgage Loans have an unpaid principal balance
less than $10,000,000, or (ii) contain fewer than 50 Mortgage Loans, as of the
end of the most recently concluded calendar month, to the extent that such
Receivable Balances, when added to the aggregate Receivable Balances of all
Receivables outstanding with respect to Low Threshold Servicing Agreements,
cause the total Receivable Balances attributable to Low Threshold Servicing
Agreements to exceed 2.00% of the total Receivable Balances of all Receivables
included in the Facility.

“Margin” means, for the Class A-MM1 Draw Notes, a per annum rate equal to 2.00%.

“Market Value Ratio” means, as of any date of determination with respect to a
Designated Servicing Agreement, the ratio (expressed as a percentage) of (i) the
lesser of (A) the Funded Advance Receivable Balance for such Designated
Servicing Agreement on such date and (B) the aggregate of all Facility Eligible
Receivables under such Designated Servicing Agreement on such date over (ii) the
aggregate Net Property Value of the Mortgaged Properties and REO Properties for
Mortgage Loans that are serviced under such Designated Servicing Agreement on
such date.

“Maximum Note Principal Balance” means, for the Class A-MM1 Draw Notes,
$265,000,000 or such lesser amount calculated pursuant to a written agreement
between the Servicer, the Administrator and the Administrative Agent.

 

6



--------------------------------------------------------------------------------

“Middle Threshold Servicing Agreement” means a Designated Servicing Agreement
(i) for which the underlying Mortgage Loans have an unpaid principal balance
greater than or equal to $10,000,000 but less than $25,000,000, or (ii) contain
at least 50 but less than 125 Mortgage Loans, as of the end of the most recently
concluded calendar month, to the extent the Receivable Balance of such
Receivable, when added to the aggregate Receivable Balances of all Receivables
outstanding with respect to Middle Threshold Servicing Agreements, cause the
total Receivable Balances attributable to Middle Threshold Servicing Agreements
to exceed 8.00% of the aggregate of the Receivable Balances of all Receivables
included in the Facility.

“MM1 Facility Fee” means an amount (as set forth in the MM1 Fee Letter), payable
in twenty-four (24) monthly installments on each Payment Date equal to $220,833,
commencing on the Payment Date in September 2012.

“MM1 Fee Letter” means that certain Fee Letter Agreement, dated as of
September 13, 2012, among Wells Fargo Securities, LLC, as Administrative Agent,
the Administrator, the Servicer and the Issuer.

“MM1 Note Purchase Agreement” means that certain Note Purchase Agreement, dated
September 13, 2012, by and among the Issuer, Wells Fargo Securities, LLC, as the
Administrative Agent, and Wells Fargo Bank, N.A., as the Purchaser.

“MM1 Note Purchase Default” has the meaning set forth in the definition of
Target Amortization Event.

“MM1 Placement Agency Agreement” means that certain Placement Agency Agreement,
dated September 7, 2012, by and among the Issuer, the Receivables Seller and
Wells Fargo Securities, LLC, as Placement Agent.

“MM1 Refinancing Failure” means, for each date of determination following the
Stated Maturity Date of the Class A-MM1 Term Notes unless and until a new Series
of Term Notes is issued, the failure of the Issuer to repay the aggregate
Outstanding Note Balance of the Class A-MM1 Draw Notes from the proceeds of a
refinancing of such Class through the issuance of such new Series of Term Notes
or otherwise.

“Monthly Reimbursement Rate” means, as of any date of determination, the
arithmetic average of the fractions (expressed as percentages), determined for
each of the three (3) most recently concluded calendar months, obtained by
dividing (i) the aggregate Advance Reimbursement Amounts collected by the
Servicer and deposited into the Trust Accounts during such month by (ii) the
aggregate Receivable Balances funded by the Servicer using its own funds or
facility funds as of the close of business on the last day of the Monthly
Advance Collection Period.

“MSRs” means mortgage servicing rights and/or any rights to mortgage servicing
rights, as applicable.

“Net Proceeds Coverage Percentage” means, for any Payment Date, the percentage
equivalent of a fraction, (i) the numerator of which equals the amount of
Collections on Receivables deposited into the Collection and Funding Account
during the related Monthly Advance Collection Period, and (ii) the denominator
of which equals the aggregate average outstanding Note Balances of all
Outstanding Notes during such Monthly Advance Collection Period.

 

7



--------------------------------------------------------------------------------

“Net Property Value” means, with respect to any Mortgaged Property, (A) with
respect to a Current Mortgage Loan, the market value of such Mortgaged Property
as established by OLS’s independent property valuation methodology (as
established by the lesser of any appraisal, broker’s price opinion or OLS’s
automated valuation model with respect to such Mortgaged Property) or (B) with
respect to a Delinquent Mortgage Loan, the product of (a) the market value of
such Mortgaged Property as established by OLS’s independent property valuation
methodology (as established by the lesser of any appraisal, broker’s price
opinion or OLS’s automated valuation model with respect to such Mortgaged
Property), multiplied by (b) OLS’s established market and property discount
value rate, minus (c) OLS’s brokerage fee and closing costs with respect to such
Mortgaged Property, plus (d) any projected mortgage insurance claim proceeds.

“Note Balance” means, for any date:

(i) for the Class A-MM1 Term Notes, as set forth in clause (i) of the definition
of “Note Balance” in the Base Indenture; and

(ii) for the Class A-MM1 Draw Notes, (A) the Initial Note Balance of such Notes
plus (B) the amount of all Additional Note Balances purchased by the Holder of
the Class A-MM1 Draw Notes, which amounts, together with the Initial Note
Balance of such Notes, shall not exceed the Maximum Note Principal Balance,
(C) less all amounts paid in respect of principal to the Holder of such Notes as
of such date.

“Note Interest Rate” means, with respect to any Interest Accrual Period, a rate
per annum equal to (i) with respect to the Class A-MM1 Term Note, 0.65% and
(ii) with respect to the Class A-MM1 Draw Notes, the sum of (A) One-Month LIBOR
plus (B) the applicable Margin; provided, that, if for any Interest Accrual
Period, a Eurodollar Disruption Event shall have occurred, the Note Interest
Rate with respect to the Class A-MM1 Draw Notes shall be a rate equal to
One-Month LIBOR as determined with respect to the Payment Date immediately
preceding such Eurodollar Disruption Event; provided, further, that on any day
on which a Facility Early Amortization Event or an Event of Default shall have
occurred and shall be continuing at the opening of business on such day, the
Note Interest Rate with respect to the Class A-MM1 Draw Notes shall equal the
applicable Default Rate.

“Note Purchase Proceeds Account” has the meaning assigned to such term in
Section 5 of this Indenture Supplement.

“Note Rating Agency” means, for the Series 2012-MM1 Notes, S&P.

“One-Month LIBOR” has the meaning assigned such term in Section 8 of this
Indenture Supplement.

“PSA Stressed Non-Recoverable Advance Amount” means as of any date of
determination, the sum of:

 

8



--------------------------------------------------------------------------------

(i) for all Mortgage Loans that are current as of such date, the greater of
(A) zero and (B) the excess of (1) Total Advances related to such Mortgage Loans
on such date over (2) (x) in the case of Mortgage Loans secured by a first lien,
the product of 50% and the sum of all of the Net Property Values for the related
Mortgaged Property or (y) in the case of Mortgage Loans secured by a second or
more junior lien, zero; and

(ii) for all Mortgage Loans that are delinquent as of such date, but not related
to property in foreclosure or REO Property, the greater of (A) zero and (B) the
excess of (i) Total Advances related to such Mortgage Loans on such date over
(ii) (x) in the case of Mortgage Loans secured by a first lien, the product of
50% and the sum of all of the Net Property Values for the related Mortgaged
Property or (y) in the case of Mortgage Loans secured by a second or more junior
lien, zero; and

(iii) for all Mortgage Loans that are related to properties in foreclosure, the
greater of (A) zero and (B) the excess of (1) Total Advances related to such
Mortgage Loans on such date over (2) (x) in the case of Mortgage Loans secured
by a first lien, the product of 50% and the sum of all of the Net Property
Values for the related Mortgaged Property or (y) in the case of Mortgage Loans
secured by a second or more junior lien, zero; and

(iv) for all Mortgage Loans that are related to REO Property, the greater of
(A) zero and (B) the excess of (1) Total Advances related to such Mortgage Loans
on such date over (2) (x) in the case of Mortgage Loans secured by a first lien,
the product of 50% and the sum of all of the Net Property Values for the related
REO Property or (y) in the case of Mortgage Loans secured by a second or more
junior lien, zero.

“Purchaser” has the meaning assigned to such term in the MM1 Note Purchase
Agreement.

“Reference Banks” has the meaning assigned to such term in Section 8 of this
Indenture Supplement.

“Reserve Interest Rate” has the meaning assigned to such term in Section 8 of
this Indenture Supplement.

“Scheduled MM1 Principal Balance” means, with respect to any Payment Date and
the Class A-MM1 Term Notes, the amount set forth for such date on the
Amortization Schedule annexed hereto as Schedule I.

“Senior Rate” means, with respect to each Class of Series 2012-MM1 Notes, the
applicable Note Interest Rate.

“Series General Reserve Required Amount” means, with respect to any Payment Date
or Interim Payment Date, as the case may be, (i) for the General Reserve Account
applicable to the Class A-MM1 Term Notes and the remaining Interest Accrual
Periods following the immediately preceding Payment Date, an amount equal to the
sum of the related Interest Payment Amounts remaining to be paid (estimated
based on the Scheduled MM1 Principal Balances set forth in Schedule I hereto and
determined as of such immediately preceding Payment Date) and (ii) for the
General Reserve Account applicable to the Class A-MM1 Draw Notes, an amount
equal to $2,650,000.

 

9



--------------------------------------------------------------------------------

“Series Fees” means, for the Series 2012-MM1 Notes and any Payment Date, the sum
of (i) the MM1 Facility Fee and (ii) the aggregate unreimbursed fees and
expenses of the Administrative Agent (other than Interest Coverage Payments made
by the Class A-MM1 Draw Noteholders with respect to previous Payment Dates).

“Series Fee Limit” means $500,000.

“Stated Maturity Date” means: (i) for the Class A-MM1 Term Notes, September 16,
2013; provided, however, that (x) if as a result of a change in law, or in the
interpretation of existing law (in each case, as evidenced by an Opinion of
Counsel delivered to the Issuer, the Administrator, the Indenture Trustee and
the Administrative Agent), the Class A-MM1 Term Notes will no longer be
classified as “Eligible Securities” under Rule 2a-7(a)(10)(i) of the Investment
Company Act, the “Stated Maturity Date” pursuant to this clause (i) will be such
applicable shorter period required under Rule 2a-7; and (ii) for the Class A-MM1
Draw Notes, September 15, 2044.

“Stressed Interest Rate” means, for any Class as of any date, (i) (I) for the
Class A-MM1 Term Notes, the fixed rate per annum with respect to such Class of
Notes or (II) for the Class A-MM1 Draw Notes, the per annum index on the basis
of such Class of Note’s interest rate is determined for the current Interest
Accrual Period, and (III) such Class’s Constant and (z) the product of (I) such
Class’s Coefficient and (II) Stressed Time, plus (ii) the weighted average per
annum margin of all outstanding Classes that is added to the index to determine
the interest rates for such Class.

“Stressed Time” means, as of any date of determination, the percentage
equivalent of a fraction, the numerator of which is one (1), and the denominator
of which equals the Stressed Time Percentage times the Monthly Reimbursement
Rate on such date.

“Stressed Time Percentage” means, for the Series 2012-MM1 Notes, Class A-MM1
Term Notes: 21% and Class A-MM1 Draw Notes: 21%.

“Sweep Account” has the meaning assigned to such term in Section 5 of this
Indenture Supplement.

“Sweep Period” has the meaning assigned to such term in Section 5 of this
Indenture Supplement.

“Target Amortization Amount” means: (i) with respect to the Class A-MM1 Term
Notes and each Payment Date during the related Target Amortization Period, an
amount equal to $20,384,615; and (ii) with respect to the Class A-MM1 Draw Notes
and each Payment Date during the related Target Amortization Period,
$33,125,000.

“Target Amortization Class” means the Class A-MM1 Term Notes or the Class A-MM1
Draw Notes during the applicable Target Amortization Period.

 

10



--------------------------------------------------------------------------------

“Target Amortization Event” means, immediately upon the sending of notice by the
Administrative Agent or any Holder of a Class A Note to the Indenture Trustee
indicating which of the following events or conditions have occurred, the
occurrence of any of the following conditions or events:

(i) with respect to the Class A-MM1 Term Notes, following the occurrence and
during the continuance of a default by the Holder of the Class A-MM1 Draw Notes
in purchasing Additional Note Balances in accordance with the terms and
provisions of Section 2.01 of the MM1 Note Purchase Agreement (a “MM1 Note
Purchase Default”), which is not waived by 100% of the Class A-MM1 Term
Noteholders; and

(ii) with respect to the Class A-MM1 Draw Notes for any date of determination,
the occurrence of any of the following conditions or events, which is not waived
by the Administrative Agent:

(a) on any Payment Date, the arithmetic average of the Net Proceeds Coverage
Percentage determined for such Payment Date and the two (2) preceding Payment
Dates is less than five (5) times the percentage equivalent of a fraction
(A) the numerator of which equals the sum of the accrued Interest Payment
Amounts for each Class of all Outstanding Notes on such date and (B) the
denominator of which equals the aggregate average Note Balances of each Class of
Outstanding Notes during the related Monthly Advance Collection Period;

(b) the occurrence of one or more Servicer Termination Events under Designated
Servicing Agreements representing 15% or more (by Mortgage Loan balance as of
the date of termination) of all the Designated Servicing Agreements then
included in the Facility, but not including any Servicer Termination Events that
are solely due to the breach of one or more Collateral Performance Tests or a
Servicer Ratings Downgrade or the transfer of subservicing of any such
Designated Servicing Agreement without the prior written consent of the
Administrative Agent;

(c) the Monthly Reimbursement Rate is less than 8.00%;

(d) the rating assigned to any Class of Notes is reduced below the Applicable
Rating assigned to such Class of Notes;

(e) as of the close of business on the last Business Day of any calendar month,
beginning in September 2012, the Servicer or HLSS (or the Subservicer on and
after the MSR Transfer Date) shall have failed to satisfy the Liquidity
Requirement;

(f) as of the close of business on the last Business Day of any calendar month,
beginning in September 2012, HLSS shall have failed to satisfy the Adjusted
Tangible Equity Requirement;

(g) as of any Payment Date, the average net income of Home Loan Servicing
Solutions, Ltd., determined in accordance with GAAP, for any two (2) consecutive
fiscal quarters shall be less than $1.00;

 

11



--------------------------------------------------------------------------------

(h) a “Target Amortization Event” shall have occurred with respect to any Class
of Variable Funding Notes or Draw Notes of any other Series; or

(i) as of the occurrence and during the continuance of a MM1 Refinancing
Failure.

“Target Amortization Period” means, for the Class A-MM1 Term Notes or the
Class A-MM1 Draw Notes, as applicable, the period that begins upon both the
occurrence of a related Target Amortization Event and ends upon the earlier of
(i) a Facility Early Amortization Event and (ii) the date on which the Notes of
such Class are paid in full.

“Transaction Documents” means, in addition to the documents set forth in the
definition thereof in the Base Indenture, this Indenture Supplement, the MM1
Note Purchase Agreement, the MM1 Placement Agency Agreement and the MM1 Fee
Letter, each as amended, supplemented, restated, or otherwise modified from time
to time.

“Trigger Advance Rate” means, for any Class within the Series 2012-MM1 Notes, as
of any date, the rate equal to (1) 100% minus (2) the product of (a) one-twelfth
(1/12) of the Stressed Interest Rate for such Class, as of such date plus the
related pro rata portion of the Expense Rate as of such date, multiplied by
(b) the related Stressed Time for such Class as of such date.

“UPB Ratio” means, as of any date of determination with respect to a Designated
Servicing Agreement, the ratio (expressed as a percentage) of (i) the lesser of
(A) the Funded Advance Receivable Balance for such Designated Servicing
Agreement on such day, and (B) the aggregate of the Receivable Balances of
Facility Eligible Receivables under such Designated Servicing Agreement on such
date over (ii) the aggregate of the unpaid principal balances of the Mortgage
Loans serviced under such Designated Servicing Agreement on such date.

“Weighted Average Foreclosure Timeline” means, as of any Determination Date,
calculated as of the end of the preceding calendar month, the six-month rolling
average of the number of months (calculated consistently with then current
Fannie Mae state foreclosure timeline guidance) elapsed from the initiation of
foreclosure through the foreclosure sale of each Mortgage Loan serviced under
the Designated Servicing Agreements (with each Mortgage Loan weighted equally).

Section 3. Forms of Series 2012-MM1 Notes; Transfer Restrictions.

(a) The form of the Rule 144A Definitive Notes with respect to the Class A-MM1
Draw Notes and the Rule 144A Global Note with respect to the Class A-MM1 Term
Notes to evidence the Series 2012-MM1 Notes in the circumstances described in
Section 5.4(c) of the Base Indenture are attached to the Base Indenture as
Exhibits A-1 and A-2, as applicable. For the avoidance of doubt, and subject to
the terms and provisions of Section 5.4 of the Base Indenture, the Class A-MM1
Term Notes are to be issued as Book-Entry Notes.

(b) For the avoidance of doubt, reference in the Base Indenture to Voting
Interests, consent rights or other rights of any Class of Term Notes shall also
include the Class A-MM1 Notes.

 

12



--------------------------------------------------------------------------------

(c) In addition to any provisions set forth in Section 6.5 of the Base
Indenture, with respect to the Class A-MM1 Draw Notes, the Holder of such Class
of Notes shall only transfer its beneficial interest in a Class A-MM1 Draw Note
to another potential investor (i) following receipt of (1) the consent of 100%
of the Holders of the Class A-MM1 Term Notes and (2) a confirmation from the
applicable Note Rating Agency that such transfer shall not result in a Ratings
Effect with respect to the Series 2012-MM1 Notes and (ii) the Administrative
Agent shall have notified the Issuer, the Administrator, the Indenture Trustee
and the Holders of the Class A-MM1 Term Notes of such transfer; provided, that,
to the extent 100% of the Holders of the Class A-MM1 Term Notes do not provide
their consent with respect to a requested transfer (a “Draw Note Transfer
Denial”), then the Holders of the Class A-MM1 Draw Notes shall not effect such
requested transfer but may pay the remaining Note Principal Balance of the Class
A-MM1 Term Notes on the next succeeding Purchase Date and shall remain obligated
to make Interest Coverage Payments under Section 7 hereof with respect to the
immediately succeeding Payment Date; provided, however, this Section 3(c) does
not apply to the transfer of a participation interest of a Class A-MM1 Draw Note
or the transfer of all or a portion of a Class A-MM1 Draw Note that does not
include the Commitment of the Purchaser under the MM1 Note Purchase Agreement.

Section 4. Collateral Value Exclusions.

For purposes of calculating “Collateral Value” in respect of the Series 2012-MM1
Notes, the Collateral Value shall be zero for any Receivable that:

(i) is attributable to any Designated Servicing Agreement to the extent that the
related Receivable Balance, when added to the aggregate Receivable Balance
already outstanding with respect to such Designated Servicing Agreement, would
cause the related Advance Ratio to be equal to or greater than 100%;

(ii) is attributable to any Designated Servicing Agreement to the extent that
the related Receivable Balance, when added to the aggregate Receivable Balance
already outstanding with respect to such Designated Servicing Agreement, would
cause the related UPB Ratio to exceed 20%;

(iii) is attributable to any Designated Servicing Agreement to the extent that
the related Receivable Balance, when added to the aggregate Receivable Balances
already outstanding with respect to such Designated Servicing Agreement, would
cause the related Market Value Ratio to exceed 20%;

(iv) is attributable to a Designated Servicing Agreement that is a Low Threshold
Servicing Agreement;

(v) is attributable to a Designated Servicing Agreement that is a Middle
Threshold Servicing Agreement;

(vi) is attributable to a Designated Servicing Agreement, to the extent that the
Receivable Balance of such Receivable, when added to the aggregate Receivable
Balances outstanding with respect to that same Designated Servicing Agreement,
would cause the total Receivable Balances attributable to such Designated
Servicing Agreement to exceed 15% of the aggregate of the Receivable Balances of
all Receivables included in the Trust Estate; or

 

13



--------------------------------------------------------------------------------

(vii) until the Administrative Agent shall have provided its written consent (in
its sole and absolute discretion), and notwithstanding satisfaction of clauses
(xi) and (xii) of the definition of “Facility Eligible Receivable” and clause
(viii) of the definition of “Facility Eligible Servicing Agreement” in the Base
Indenture, is a Servicing Fee Advance Receivable.

Section 5. Sweep Account; Note Purchase Proceeds Account; General Reserve
Accounts.

(a) (i) Pursuant to Section 4.1 of the Base Indenture, in addition to all other
Trust Accounts, the Indenture Trustee shall establish and maintain a segregated
trust account (the “Sweep Account”), which shall be an Eligible Account, solely
for the benefit of the Holders of the Class A-MM1 Draw Notes. If such account
loses its status as an Eligible Account, the funds in such account shall be
moved to an account that qualifies as an Eligible Account within thirty
(30) days. Notwithstanding the terms and provisions of the Base Indenture,
amounts held in the Sweep Account shall be held uninvested.

(ii) Consistent with the limited purposes for which the Sweep Account is to be
established, on each Payment Date upon which the Class A-MM1 Term Notes remain
outstanding following the commencement of the Full Amortization Period and there
shall not have occurred a MM1 Note Purchase Default (such period, a “Sweep
Period”), the Indenture Trustee shall withdraw Available Funds from the
Collection and Funding Account and deposit them into the Sweep Account pursuant
to, and to the extent required by, Sections 5 and 7 hereof and Section 4.5 of
the Base Indenture.

(iii) Notwithstanding any provisions to the contrary in Section 4.4 of the Base
Indenture, on each Interim Payment Date during a Sweep Period, the Indenture
Trustee shall deposit all remaining Available Funds into the Sweep Account
following payment of any amounts set forth in Section 4.4(f) and prior to
payment of any amounts pursuant to Section 4.4(g) of the Base Indenture.

(iv) Notwithstanding any provisions to the contrary in Section 4.5(a) of the
Base Indenture, on each Payment Date during a Sweep Period, the Indenture
Trustee shall deposit all remaining Available Funds into the Sweep Account in
accordance with the terms and provisions of Section 4.5(a)(2)(v) and prior to
payment of any amounts pursuant to Section 4.5(a)(2)(vi) of the Base Indenture.

(v) Upon the termination of a Sweep Period following the payment in full of the
Class A-MM1 Term Notes, amounts described in Sections 5 and 7 hereof and
Section 4.5(a) of the Base Indenture shall be withdrawn from the Sweep Account
by the Indenture Trustee and remitted for payments as described herein and
therein. Upon payment in full of the Class A-MM1 Draw Notes pursuant to
Section 4.5(a) of the Base Indenture, the Indenture Trustee shall remit all
remaining amounts in the Sweep Account to the Note Payment Account for
application as Available Funds by the Indenture Trustee in accordance with the
terms and provisions of Section 7 hereof and Section 4.5 of the Base Indenture.

 

14



--------------------------------------------------------------------------------

(b) (i) Pursuant to Section 4.1 of the Base Indenture, in addition to all other
Trust Accounts, the Indenture Trustee shall establish and maintain a segregated
trust account (the “Note Purchase Proceeds Account”), which shall be an Eligible
Account, solely for the benefit of the Holders of the Class A-MM1 Term Notes. If
such account loses its status as an Eligible Account, the funds in such account
shall be moved to an account that qualifies as an Eligible Account within thirty
(30) days. Notwithstanding the terms and provisions of the Base Indenture,
amounts held in the Note Purchase Proceeds Account shall be held uninvested.

(ii) Consistent with the limited purposes for which the Note Purchase Proceeds
Account is to be established, and notwithstanding any provisions to the contrary
in the Base Indenture, on each Payment Date upon which the Class A-MM1 Term
Notes remain outstanding, the Indenture Trustee shall remit all amounts on
deposit in the Note Purchase Proceeds Account as set forth in Section 7(b) and
pay such amounts pro rata to the Holders of the Class A-MM1 Term Notes.

(c) (i) In accordance with the terms and provisions of this Section 5 and
Section 4.6 of the Base Indenture, the Indenture Trustee shall establish and
maintain General Reserve Accounts with respect to each of the Class A-MM1 Term
Notes and the Class A-MM1 Draw Notes, each of which shall be an Eligible
Account, for the benefit of the Class A-MM1 Term Noteholders and the Class A-MM1
Draw Noteholders, respectively.

(ii) Notwithstanding the terms and provisions of Section 4.6(b) of the Base
Indenture, amounts may be withdrawn by the Indenture Trustee from the General
Reserve Account with respect to the Class A-MM1 Term Notes and remitted to the
Note Payment Account solely to cover payments allocable to such Notes pursuant
to Section 4.5(a)(1)(iii) or Section 4.5(a)(2)(iii)(C), as applicable, which are
not payable out of Available Funds due to an insufficiency of Available Funds.

Section 6. Enforcement Proceedings. If the Class A-MM1 Draw Noteholder fails to
pay any amounts in accordance with the terms and provisions of this Indenture
Supplement or the MM1 Note Purchase Agreement, forthwith upon notice of such
failure by any Class A-MM1 Term Noteholder (with a copy to the Indenture
Trustee), the Indenture Trustee (at the written direction of such Class A-MM1
Term Noteholders) shall, in the name of the Trust but not its own name and
without the possession of any of the Series 2012-MM1 Notes or the production
thereof in any proceeding relating thereto, institute a judicial proceeding for
the collection of the sums so due and unpaid, and may directly prosecute such
proceeding to judgment or final decree, and the Indenture Trustee may enforce
the same against the Class A-MM1 Draw Noteholders and collect the money adjudged
or decreed to be payable in the manner provided by law, the Base Indenture and
this Indenture Supplement; provided, that the Indenture Trustee receives
indemnity satisfactory to it in its sole discretion against all liability and
expense in connection with such proceeding from the Class A-MM1 Term Noteholders
and all expenses of the Indenture Trustee and its respective agents and counsel
are promptly paid by the Class A-MM1 Term Noteholders upon written request of
the Indenture Trustee. Recovery of judgment will, after provision for the
payment of remaining amounts due (if any) for the reasonable

 

15



--------------------------------------------------------------------------------

compensation, expenses, disbursements and advances of the Indenture Trustee and
its respective agents and counsel, be for the ratable benefit of the Holders of
the Class A-MM1 Term Notes in respect of which such judgment has been recovered.
Notwithstanding the foregoing, the Indenture Trustee shall not be required to
take any action to exercise or enforce the trusts hereby created which, in the
opinion of the Indenture Trustee, shall be likely to involve expense or
liability to the Indenture Trustee. The Indenture Trustee shall not be required
to ascertain or inquire as to the performance or observance of any of the
covenants or agreements contained in this Indenture Supplement or in the MM1
Note Purchase Agreement.

Section 7. Payments; Note Balance Increases; Early Maturity; Optional
Redemption.

(a) (i) The Paying Agent shall make payments of interest, on a pro rata basis,
in respect to the Series 2012-MM1 Notes on each Payment Date in accordance with
the terms and provisions of this Indenture Supplement and Section 4.5 of the
Base Indenture.

(ii) In accordance with the terms and provisions of Section 4.4(b) of the Base
Indenture, the Indenture Trustee shall remit Available Funds held in the
Collection and Funding Account into the Interest Accumulation Account with
respect to the Class A-MM1 Term Notes in an amount equal to the sum of (i) the
Interest Accumulation Amount for such Interim Payment Date with respect to the
Class A-MM1 Term Notes plus (ii) the aggregate outstanding balance of all
Interest Coverage Payments made by and payable to the Class A-MM1 Draw
Noteholders with respect to prior Payment Dates.

(iii) In accordance with the terms and provisions of Section 4.5(a)(1)(iii) of
the Base Indenture, the Paying Agent shall pay, pro rata, (i) to the Class A-MM1
Draw Noteholders, reimbursement with respect to any outstanding Interest
Coverage Payments and (ii) to the Holders of the Class A-MM1 Term Notes, pro
rata based on their respective interest entitlement amounts, the related
Cumulative Interest Shortfall Amounts attributable to unpaid Senior Interest
Amounts from prior Payment Dates, and the Senior Interest Amount for the current
Payment Date, for such Class; provided, that if the amount of Available Funds on
deposit in the Collection and Funding Account on such day is insufficient to pay
any such amounts pursuant to Section 4.5(a)(1)(iii) of the Base Indenture, the
Paying Agent shall withdraw from the General Reserve Account related to the
Class A-MM1 Term Notes an amount equal to the lesser of the amount then on
deposit in such General Reserve Account and the amount of such shortfall for
disbursement to the Noteholders of such Class in reduction of such shortfall;
provided, further, that if the amount of funds on deposit in the General Reserve
Account related to the Class A-MM1 Term Notes on such day is insufficient to pay
any amounts in respect of any Class pursuant to Section 4.5(a)(1)(iii) of the
Base Indenture, the Class A-MM1 Draw Noteholders, at the request of any Holder
of a Class A-MM1 Term Note, shall make an advance of funds (an “Interest
Coverage Payment”) in an amount equal to such shortfall for disbursement to the
Noteholders of such Class in reduction of such shortfall.

In accordance with the terms and provisions of Section 4.5(a)(2)(iii)(C) of the
Base Indenture, the Paying Agent shall pay, pro rata, (i) to the Class A-MM1
Draw Noteholders, reimbursement with respect to any outstanding Interest
Coverage Payments and (ii) to the Holders of the Class A-MM1 Term Notes, pro
rata based on their respective interest entitlement

 

16



--------------------------------------------------------------------------------

amounts, the related Cumulative Interest Shortfall Amounts attributable to
unpaid Senior Interest Amounts from prior Payment Dates, and the Senior Interest
Amount for the current Payment Date, for such Class; provided, that if the
amount of Available Funds on deposit in the Collection and Funding Account on
such day is insufficient to pay any such amounts pursuant to Section
4.5(a)(2)(iii)(C) of the Base Indenture, the Paying Agent shall withdraw from
the General Reserve Account related to the Class A-MM1 Term Notes an amount
equal to the lesser of the amount then on deposit in such General Reserve
Account and the amount of such shortfall for disbursement to the Noteholders of
such Class in reduction of such shortfall; provided, further, that if the amount
of funds on deposit in the General Reserve Account related to the Class A-MM1
Term Notes on such day is insufficient to pay any amounts in respect of any
Class pursuant to Section 4.5(a)(2)(iii)(C) of the Base Indenture, the
Class A-MM1 Draw Noteholders, at the request of any Holder of a Class A-MM1 Term
Note, shall make an Interest Coverage Payment in an amount equal to the amount
of such shortfall for disbursement to the Noteholders of such Class in reduction
of such shortfall.

The parties hereto agree that any such failure of the Class A-MM1 Draw
Noteholders to make an Interest Coverage Payment under this Section 7(a) shall
constitute an Event of Default under Section 8.1(a)(i) of the Base Indenture.

(iv) In addition, in accordance with the terms and provisions of
Section 4.5(a)(1)(ii) and Section 4.5(a)(2)(iii)(A) of the Base Indenture, the
Paying Agent shall allocate amounts related to all Series Fees for the Series
2012-MM1 Notes in the following order of priority: (i) first, as set forth in
Section 7(b), to pay the applicable portion of the MM1 Facility Fee to Wells
Fargo Securities, LLC, as Administrative Agent; and (ii) second, pro rata, to
pay all other fees and expenses related to the Series 2012-MM1 Notes (other than
any Interest Coverage Payments).

(b) Principal, Class A- MM1 Term Notes:

(i) With respect to the Class A-MM1 Term Notes, notwithstanding the commencement
of a Target Amortization Period with respect to the Class A-MM1 Draw Notes or
the Full Amortization Period, the Holder of the Class A-MM1 Draw Notes shall
purchase Additional Note Balances in accordance with the terms and provisions of
Section 2.01 of the MM1 Note Purchase Agreement and deposit the related proceeds
into the Note Purchase Proceeds Account. On each Payment Date, the Paying Agent
shall apply the amounts on deposit in the Note Purchase Proceeds Account for
such Payment Date to pay down the respective Note Balances of the Class A-MM1
Term Notes, pro rata, until the reduction of all such Note Balances to zero. In
addition, the Paying Agent shall pay to Wells Fargo Securities, LLC, as
Administrative Agent, on each Payment Date, the applicable monthly portion of
the MM1 Facility Fee in accordance with the terms and provisions of
Section 4.5(a)(1)(ii) of the Base Indenture and/or the accrued and unpaid
portion of the MM1 Facility Fee in accordance with the terms and provisions of
Section 4.5(a)(2)(iii)(A) of the Base Indenture, as applicable.

(ii) During a Target Amortization Period with respect to the Class A-MM1 Term
Notes, (A) on each Interim Payment Date preceding each Payment Date, the Paying
Agent shall remit to the related Target Amortization Principal Accumulation
Account an aggregate amount equal to the Target Amortization Amount for the
Class A-MM1 Term Notes in accordance with the terms and provisions of
Section 4.4(d) of the Base Indenture and (B) on each such Payment

 

17



--------------------------------------------------------------------------------

Date, the Paying Agent shall make payments of principal on the Class A-MM1 Term
Notes in an amount equal to such Target Amortization Amount in accordance with
Section 4.5(a)(1)(v) of the Base Indenture. Until the Class A-MM1 Term Notes are
paid in full, amounts on deposit in the related Target Amortization Principal
Accumulation Account in accordance with the terms and provisions of this
Section 7(b) may only be used to pay the related Target Amortization Amounts of
the Class A-MM1 Term Notes.

(iii) During the Full Amortization Period (during which a Target Amortization
Period with respect to the Class A-MM1 Term Notes has also occurred), on each
Payment Date in accordance with Section 4.5(a)(2)(iii)(D) of the Base Indenture,
the Paying Agent shall make payments of principal in the following order of
priority: (i) first, on the Class A-MM1 Term Notes, until the Note Balance
thereof has been paid to zero; and (ii) second, on the Class A-MM1 Draw Notes,
until the Note Balance thereof has been paid to zero.

(c) Principal, Class A-MM1 Draw Notes:

(i) During a Target Amortization Period with respect to the Class A-MM1 Draw
Notes, (A) on each Interim Payment Date preceding each Payment Date, the Paying
Agent shall remit to the related Target Amortization Principal Accumulation
Account an aggregate amount equal to the Target Amortization Amount for the
Class A-MM1 Draw Notes in accordance with the terms and provisions of
Section 4.4(d) of the Base Indenture, and (B) on each such Payment Date, the
Paying Agent shall make payments of principal on the Class A-MM1 Draw Notes in
accordance with the terms and provisions of Section 4.5(a)(1)(v) of the Base
Indenture. Until the Class A-MM1 Draw Notes are paid in full, amounts on deposit
in the related Target Amortization Principal Accumulation Account in accordance
with the terms and provisions of this Section 7(c) may only be used to pay the
related Target Amortization Amounts for the Class A-MM1 Draw Notes.

(ii) Subject to the terms and provisions of Section 7(b)(iii) hereof, during the
Full Amortization Period (unless a Target Amortization Period with respect to
the Class A-MM1 Term Notes has occurred), on each Payment Date in accordance
with Section 4.5(a)(2)(iii)(D) of the Base Indenture, the Paying Agent shall
make payments of principal on the Class A-MM1 Draw Notes, until the Note Balance
thereof has been paid down to zero.

(d) Notwithstanding the terms and provisions of Section 13.1 of the Base
Indenture, with respect to the Series 2012-MM1 Notes, the Issuer may not effect
a call of such Notes on any Redemption Payment Date.

Section 8. Determination of Note Interest Rate and LIBOR.

(a) At least one (1) Business Day prior to each Determination Date, the
Administrator shall calculate the Note Interest Rate for the related Interest
Accrual Period (using One-Month LIBOR as determined by the Administrative
Agent in accordance with Section 8(b) below) and the Interest Payment Amount for
the Series 2012-MM1 Notes for the upcoming Payment Date, and include a report of
such amount in the related Payment Date Report.

 

18



--------------------------------------------------------------------------------

(b) On each LIBOR Determination Date, the Administrative Agent will determine
the arithmetic mean of the London Interbank Offered Rate (“LIBOR”) quotations
for one-month Eurodollar deposits (“One-Month LIBOR”) for the succeeding
Interest Accrual Period for the Series 2012-MM1 Notes on the basis of the
Reference Banks’ offered LIBOR quotations provided to the Calculation Agent as
of 11:00 a.m. (London time) on such LIBOR Determination Date. As used herein
with respect to a LIBOR Determination Date, “Reference Banks” means leading
banks engaged in transactions in Eurodollar deposits in the international
Eurocurrency market (i) with an established place of business in London,
(ii) whose quotations appear on the Bloomberg Screen US0001M Index Page for the
LIBOR Determination Date in question and (iii) which have been designated as
such by the Calculation Agent (after consultation with the Administrative Agent)
and are able and willing to provide such quotations to the Calculation Agent for
each LIBOR Determination Date. “Bloomberg Screen US0001M Index Page” means the
display designated as page US0001M Index Page on the Bloomberg Financial Markets
Commodities News (or such other pages as may replace such page on that service
for the purpose of displaying LIBOR quotations of major banks). If any Reference
Bank should be removed from the Bloomberg Screen US0001M Index Page or in any
other way fails to meet the qualifications of a Reference Bank, the
Administrative Agent may, in its sole discretion, designate an alternative
Reference Bank.

If, for any LIBOR Determination Date, two (2) or more of the Reference Banks
provide offered One-Month LIBOR quotations on the Bloomberg Screen US0001M Index
Page, One-Month LIBOR for the next succeeding Interest Accrual Period for the
Series 2012-MM1 Notes will be the arithmetic mean of such offered quotations
(rounding such arithmetic mean if necessary to the nearest five decimal places).

If, for any LIBOR Determination Date, only one (1) or none of the Reference
Banks provides such offered One-Month LIBOR quotations for the next applicable
Interest Accrual Period, One-Month LIBOR for the next Interest Accrual Period
for the Series 2012-MM1 Notes will be the higher of (x) One-Month LIBOR as
determined for the previous LIBOR Determination Date and (y) the Reserve
Interest Rate. The “Reserve Interest Rate” on any date of determination will be
the rate per annum that the Administrative Agent determines to be either (A) the
arithmetic mean (rounding such arithmetic mean if necessary to the nearest five
decimal places) of the one-month Eurodollar lending rate that New York City
banks selected by the Administrative Agent are quoting, on the relevant LIBOR
Determination Date, to the principal London offices of at least two (2) leading
banks in the London Interbank market or (B) in the event that the Administrative
Agent is unable to determine such arithmetic mean, the lowest one-month
Eurodollar lending rate that the New York City banks so selected by the
Administrative Agent are quoting on such LIBOR Determination Date to leading
European banks.

If, on any LIBOR Determination Date, the Administrative Agent is required but is
unable to determine the Reserve Interest Rate in the manner provided in the
preceding paragraph, One-Month LIBOR for the next applicable Interest Accrual
Period will be One-Month LIBOR as determined for the previous LIBOR
Determination Date.

Notwithstanding the foregoing, One-Month LIBOR for an Interest Accrual Period
shall not be based on One-Month LIBOR for the previous Interest Accrual Period
on the Series 2012-MM1 Notes for two (2) consecutive LIBOR Determination Dates.
If, under the priorities described above, One-Month LIBOR for an Interest
Accrual Period on the Series 2012-MM1 Notes would be based on One-Month LIBOR
for the previous LIBOR Determination Date for

 

19



--------------------------------------------------------------------------------

the second consecutive LIBOR Determination Date, the Administrative Agent shall
select an alternative index (over which the Administrative Agent has no control)
used for determining one-month Eurodollar lending rates that is calculated and
published (or otherwise made available) by an independent third party, and this
alternative index shall constitute One-Month LIBOR for all purposes under this
Indenture Supplement in that event.

(c) The establishment of One-Month LIBOR by the Administrative Agent and the
Administrative Agent’s subsequent calculation of the Note Interest Rate on the
Series 2012-MM1 Notes for the relevant Interest Accrual Period, in the absence
of manifest error, will be final and binding.

Section 9. Increased Costs.

If any requirement of any law, rule, regulation or order applicable to a Holder
of a Class A-MM1 Draw Note (a “Requirement of Law”) or any change in the
interpretation or application thereof or compliance by such Holder with any
request or directive (whether or not having the force of law) from any central
bank or other governmental authority made subsequent to the date hereof:

(1) shall subject such Holder to any tax of any kind whatsoever with respect to
its Class A-MM1 Draw Note (excluding income taxes, branch profits taxes,
franchise taxes or similar taxes imposed on such Holder as a result of any
present or former connection between such Holder and the United States, other
than any such connection arising solely from such Holder having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Indenture) or change the basis of taxation of payments to such Holder in
respect thereof; shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, or other extensions of
credit by, or any other acquisition of funds by, any office of such Holder which
is not otherwise included in the determination of the Note Interest Rate
hereunder; or

(2) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, or credit
extended or participated by, or any other acquisition of funds by, any office of
such Holder which is not otherwise included in the determination of the Note
Interest Rate hereunder; or

(3) impose on such Holder or the London interbank market any other condition,
cost or expense (other than with respect to taxes) affecting this Agreement or
the Series 2012-MM1 Notes or any participation therein; or

(4) shall impose on such Holder any other condition;

and the result of any of the foregoing is to increase the cost to such Holder,
by an amount which such Holder deems to be material, of continuing to hold its
Class A-MM1 Draw Note, of maintaining its obligations with respect thereto or to
reduce any amount due or owing hereunder

 

20



--------------------------------------------------------------------------------

in respect thereof, or to reduce the amount of any sum received or receivable by
such Holder (whether of principal, interest or any other amount) or (in the case
of any change in a Requirement of Law regarding capital adequacy or liquidity
requirements or in the interpretation or application thereof or compliance by
such Holder or any Person controlling such Holder with any request or directive
regarding capital adequacy or liquidity requirements (whether or not having the
force of law) from any governmental or quasi-governmental authority made
subsequent to the date hereof) shall have the effect of reducing the rate of
return on such Holder’s or such controlling Person’s capital as a consequence of
its obligations as a Holder of a Draw Note to a level below that which such
Holder or such controlling Person could have achieved but for such adoption,
change or compliance (taking into consideration such Holder’s or such
controlling Person’s policies with respect to capital adequacy), then, in any
such case, such Holder shall invoice the Administrator for such additional
amount or amounts as calculated by such Holder in good faith as will compensate
such Holder for such increased cost or reduced amount, and such invoiced amount
shall be payable to such Holder on the Payment Date following the next
Determination Date following such invoice, in accordance with
Section 4.5(a)(1)(ii) or Section 4.5(a)(2)(ii) of the Base Indenture, as
applicable; provided, however, that any amount of Increased Costs in excess of
the Increased Cost Limit shall be payable to such Holder in accordance with
Section 4.5(a)(1)(ix) or Section 4.5(a)(2)(iv) of the Base Indenture, as
applicable.

Increased Costs payable under this Section 9 shall be payable on a Payment Date
only to the extent invoiced to the Indenture Trustee prior to the related
Determination Date.

Section 10. Series Reports.

(a) Series Calculation Agent Report. The Calculation Agent shall deliver a
report of the following items together with each Calculation Agent Report
pursuant to Section 3.1 of the Base Indenture, to the extent received from the
Servicer, with respect to the Series 2012-MM1 Notes:

(i) the unpaid principal balance of the Mortgage Loans subject to any Low
Threshold Servicing Agreement and Middle Threshold Servicing Agreement;

(ii) the Advance Ratio for each Designated Servicing Agreement, and whether the
Advance Ratio for such Designated Servicing Agreement exceeds 100%;

(iii) the Market Value Ratio for each Designated Servicing Agreement, and
whether the UPB Ratio for such Designated Servicing Agreement exceeds 20%;

(iv) the UPB Ratio for each Designated Servicing Agreement, and whether the UPB
Ratio for such Designated Servicing Agreement exceeds 20%;

(v) for each Middle Threshold Servicing Agreement, as of the end of the most
recently concluded calendar month, the aggregate of the Funded Advance
Receivable Balances of all Receivables attributable to such Designated Servicing
Agreement as a percentage of the aggregate of the Funded Advance Receivable
Balances of all Receivables included in the Trust Estate;

 

21



--------------------------------------------------------------------------------

(vi) for each Low Threshold Servicing Agreement, as of the end of the most
recently concluded calendar month, the aggregate of the Funded Advance
Receivable Balances of all Receivables attributable to such Designated Servicing
Agreement as a percentage of the aggregate of the Funded Advance Receivable
Balances of all Receivables included in the Trust Estate;

(vii) the Weighted Average Liquidation Timeline with respect to each Designated
Servicing Agreement as of the end of the most recently ended calendar month;

(viii) the Weighted Average Foreclosure Timeline as of the Determination Date
for the most recently ended calendar month;

(ix) (A) a list of each Target Amortization Event for the Series 2012-MM1 Notes
and presenting a “yes” or “no” answer beside each indicating whether each such
Target Amortization Event has occurred as of the end of the Monthly Advance
Collection Period preceding the upcoming Payment Date or the Advance Collection
Period preceding the upcoming Interim Payment Date; and (B) whether any Target
Amortization Amount that has become due and payable has been paid;

(x) whether any Receivable, or any portion of the Receivables, attributable to a
Designated Servicing Agreement, has zero Collateral Value by virtue of the
definition of “Collateral Value” or Section 4 of this Indenture Supplement;

(xi) a calculation of the Net Proceeds Coverage Percentage in respect of each of
the three (3) preceding Monthly Advance Collection Periods (or each that has
occurred since the date of this Indenture Supplement, if less than three (3)),
and the arithmetic average of the three;

(xii) the Monthly Reimbursement Rate for the upcoming Payment Date or Interim
Payment Date;

(xiii) the PSA Stressed Non-Recoverable Advance Amount for the upcoming Payment
Date or Interim Payment Date;

(xiv) the MM1 Facility Fee payable on such Payment Date; and

(xv) the Trigger Advance Rates for each Class of Series 2012-MM1 Notes.

(b) Series Payment Date Report. In conjunction with each Payment Date Report,
the Indenture Trustee shall also report the Stressed Time Percentage.

(c) Limitation on Indenture Trustee Duties. The Indenture Trustee shall have no
independent duty to verify: (i) the Adjusted Tangible Equity, the occurrence of
any of the events described in clause (b), (e), (f) and (g) of clause (ii) of
the definition of “Target Amortization Event,” (ii) compliance with clause
(vi) of the definition of “Facility Eligible Servicing Agreement” and (iii) that
all Series 2012-MM1 Notes meet the criteria set forth in the last proviso of the
definition of “Note Interest Rate.”

 

22



--------------------------------------------------------------------------------

Section 11. Conditions Precedent Satisfied.

The Issuer hereby represents and warrants to the Holders of the Series 2012-MM1
Notes and the Indenture Trustee that, as of the related Issuance Date, each of
the conditions precedent set forth in the Base Indenture, including but not
limited to those conditions precedent set forth in Section 6.10(a) thereof, have
been satisfied.

Section 12. Representations and Warranties.

The Issuer, the Administrator and Servicer and the Indenture Trustee hereby
restate as of the related Issuance Date, or as of such other date as is
specifically referenced in the body of such representation and warranty, all of
the representations and warranties set forth in Sections 9.1, 10.1 and 11.14,
respectively, of the Base Indenture.

Section 13. Amendments.

(a) Notwithstanding any provisions to the contrary in Article XII of the Base
Indenture, and in addition to and otherwise subject to the provisions set forth
in Sections 12.1 and 12.3 of the Base Indenture, without the consent of the
Holders of any Notes or any other Person but with the consent of the Issuer
(evidenced by its execution of such amendment), the Indenture Trustee, the
Administrator, the Servicer, the Subservicer (whose consent shall be required
only to the extent that such amendment would materially affect the Subservicer)
and the Administrative Agent, and with prior notice to the applicable Note
Rating Agency, at any time and from time to time, upon delivery of an Issuer Tax
Opinion and upon delivery by the Issuer to the Indenture Trustee of an Officer’s
Certificate to the effect that the Issuer reasonably believes that such
amendment will not have an Adverse Effect, may amend this Indenture Supplement
for any of the following purposes: (i) to correct any mistake or typographical
error or cure any ambiguity, or to cure, correct or supplement any defective or
inconsistent provision herein or any other Transaction Document; (ii) to
correct, modify or supplement any provision herein that may be defective or may
be inconsistent with any provision in the final Private Placement Memorandum
dated as of September 12, 2012; (iii) to take any action necessary to maintain
the rating currently assigned by the applicable Note Rating Agency to and/or to
avoid such Class of Notes being placed on negative watch by such Note Rating
Agency; or (iv) to amend any other provision of this Indenture Supplement.

(b) Notwithstanding any provisions to the contrary in Section 6.10 or Article
XII of the Base Indenture, no supplement, amendment or indenture supplement
entered into with the respect to the issuance of a new Series of Notes or
pursuant to the terms and provisions of Section 12.2 of the Base Indenture may,
without the consent of 66 2/3% of the Series 2012-MM1 Notes (including 100% of
the Class A-MM1 Term Notes), supplement, amend or revise any term or provision
of this Indenture Supplement.

Section 14. Counterparts.

This Indenture Supplement may be executed in any number of counterparts, by
manual or facsimile signature, each of which so executed shall be deemed to be
an original, but all of such counterparts shall together constitute but one and
the same instrument.

 

23



--------------------------------------------------------------------------------

Section 15. Entire Agreement.

This Indenture Supplement, together with the Base Indenture incorporated herein
by reference, constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof, and fully supersedes any prior or
contemporaneous agreements relating to such subject matter.

Section 16. Limited Recourse.

Notwithstanding any other terms of this Indenture Supplement, the Series
2012-MM1 Notes, any other Transaction Documents or otherwise, the obligations of
the Issuer under the Series 2012-MM1 Notes, this Indenture and each other
Transaction Document to which it is a party are limited recourse obligations of
the Issuer, payable solely from the Trust Estate, and following realization of
the Trust Estate and application of the proceeds thereof in accordance with the
terms of this Indenture Supplement, none of the Holders of Series 2012-MM1
Notes, the Indenture Trustee or any of the other parties to the Transaction
Documents shall be entitled to take any further steps to recover any sums due
but still unpaid hereunder or thereunder, all claims in respect of which shall
be extinguished and shall not thereafter revive. No recourse shall be had for
the payment of any amount owing in respect of the Series 2012-MM1 Notes or this
Indenture or for any action or inaction of the Issuer against any officer,
director, employee, shareholder, stockholder or incorporator of the Issuer or
any of their successors or assigns for any amounts payable under the Series
2012-MM1 Notes or this Indenture. It is understood that the foregoing provisions
of this Section 16 shall not (a) prevent recourse to the Trust Estate for the
sums due or to become due under any security, instrument or agreement which is
part of the Trust Estate or (b) save as specifically provided therein,
constitute a waiver, release or discharge of any indebtedness or obligation
evidenced by the Series 2012-MM1 Notes or secured by this Indenture. It is
further understood that the foregoing provisions of this Section 16 shall not
limit the right of any Person to name the Issuer as a party defendant in any
proceeding or in the exercise of any other remedy under the Series 2012-MM1
Notes or this Indenture, so long as no judgment in the nature of a deficiency
judgment or seeking personal liability shall be asked for or (if obtained)
enforced against any such Person or entity.

Section 17. Notice.

Any communication provided for or permitted hereunder or otherwise pursuant to
the Base Indenture shall be in writing and, unless otherwise expressly provided
herein, shall be deemed to have been duly given if delivered by courier or
mailed by first class mail, postage prepaid, or if transmitted by facsimile and
confirmed in a writing delivered or mailed as aforesaid, to: in the case of
Wells Fargo Securities, LLC, 301 South College Street, MAC D1053-082, Charlotte,
North Carolina 28288, Attention: Goetz Rokahr, facsimile number: 704-383-3556;
in the case of Wells Fargo Bank, N.A., 301 South College Street, MAC D1053-082,
Charlotte, North Carolina 28288, Attention: Goetz Rokahr, facsimile number:
704-383-3556; or, as to such Person, such other address or facsimile number as
may hereafter be furnished by such Person to the parties hereto in writing.

 

24



--------------------------------------------------------------------------------

Section 18. Limitation of Liability.

It is expressly understood and agreed by the parties hereto that (a) this
Indenture Supplement is executed and delivered by Wilmington Trust Company, not
individually or personally, but solely as Owner Trustee of the Issuer under the
Trust Agreement, in the exercise of the powers and authority conferred and
vested in it, (b) each of the representations, undertakings and agreements
herein made on the part of the Issuer is made and intended not as a personal
representation, undertaking and agreement by Wilmington Trust Company but is
made and intended for the purpose of binding only the Issuer, (c) nothing herein
contained shall be construed as creating any liability on Wilmington Trust
Company, individually or personally, to perform any covenant either expressed or
implied contained herein, all such liability, if any, being expressly waived by
the parties hereto and by any Person claiming by, through or under the parties
hereto and (d) under no circumstances shall Wilmington Trust Company be
personally liable for the payment of any indebtedness or expenses of the Issuer
or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Issuer under this Indenture
Supplement or the other Transaction Documents.

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, HLSS Servicer Advance Receivables Trust, as Issuer, HLSS
Holdings, LLC (as Administrator on behalf of the Issuer and as Servicer (on and
after the MSR Transfer Date)), Ocwen Loan Servicing, LLC (as Servicer (prior to
the MSR Transfer Date)), Deutsche Bank National Trust Company, as Indenture
Trustee, Calculation Agent, Paying Agent and Securities Intermediary, Barclays
Bank PLC, as Administrative Agent, and Wells Fargo Securities, LLC, as
Administrative Agent, have caused this Indenture Supplement relating to the
Series 2012-MM1 Notes, to be duly executed by their respective officers
thereunto duly authorized and their respective signatures duly attested all as
of the day and year first above written.

 

HLSS SERVICER ADVANCE RECEIVABLES TRUST, as Issuer     DEUTSCHE BANK NATIONAL
TRUST COMPANY, as Indenture Trustee, Calculation Agent, Paying Agent and
Securities Intermediary and not in its individual capacity By: Wilmington Trust
Company, not in its individual capacity but solely as Owner Trustee     By:  

 

          Name:  

 

          Title:  

 

By:  

 

    By:  

 

  Name:  

 

      Name:  

 

  Title:  

 

      Title:  

 

HLSS HOLDINGS, LLC, as Administrator and as Servicer (on or after the MSR
Transfer Date)     OCWEN LOAN SERVICING, LLC, as a Subservicer and as Servicer
(prior to the MSR Transfer Date) By:  

 

    By:  

 

  Name:  

 

      Name:  

 

  Title:  

 

      Title:  

 

BARCLAYS BANK PLC, as Administrative Agent     WELLS FARGO SECURITIES, LLC, as
Administrative Agent By:  

 

    By:  

 

  Name:  

 

      Name:  

 

  Title:  

 

      Title:  

 

[Signature Page to Indenture Supplement – HLSS Series 2012-MM1 Notes]



--------------------------------------------------------------------------------

SCHEDULE I

CLASS A-MM1 TERM NOTES

AMORTIZATION SCHEDULE

 

Date

  

Scheduled MM1

Principal Balance

Issuance Date

   265,000,000

9/15/2012

   244,615,385

10/15/2012

   224,230,769

11/15/2012

   203,846,154

12/15/2012

   183,461,538

1/15/2013

   163,076,923

2/15/2013

   142,692,308

3/15/2013

   122,307,692

4/15/2013

   101,923,077

5/15/2013

   81,538,462

6/15/2013

   61,153,846

7/15/2013

   40,769,231

8/15/2013

   20,384,615

9/15/2013

   —  